DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 1/13/2020 have been considered by the Examiner.  

Priority
Priority documents have not been filed. The instant filing date of 10/11/2019 will be used for the purpose of prior art search.

Claim Status
Claims 1-20 are under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “designed activity” in line 5, which is a typographical error. The claim should recite “designated activity”.  Appropriate correction is required.



Double Patenting
Statutory Double Patenting:
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2, 5-9, 11 and 13-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 and 11-18 of copending Application No. 17/068,311 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.






Nonstatutory Double Patenting:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1, 13 and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 3 of copending Application No. 17/068,256.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending claims are either species of the instant claims and only minor differences encompassed by the instant generic claims. The instant claims are patentably indistinct and broader than those of the copending application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Process, Machine, Manufacture or Composition
Claims 1-12 are drawn to a method, so a process.
Claims 13-19 are drawn to a system comprising a processing device, database and memory with instructions, so a machine.
Claim 20 is drawn to non-transitory computer readable medium, so a manufacture.

Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
Analyzing the biophysical and dynamics data for a target molecule to identify one or more potential allosteric sites.
This step reads on an analysis step that can be performed by the human mind and is therefore an abstract idea.
Quantifying a level of energetic coupling between each of one or more potential allosteric sites and an activity site.
This step reads on a mental process analysis step that can be performed by the human mind and is therefore an abstract idea.
Ranking each of the potential allosteric sites based on suitability as a druggable site and quantity of energetic coupling.
This step reads on a mental process analysis step of ordering or “ranking” that can be performed by the human mind and is therefore an abstract idea.
Selecting a potential allosteric site having the best ranking.
This step reads on a mental process analysis step that can be performed by the human mind and is therefore an abstract idea.
Computationally screening a plurality of compounds to determine a binding energy between allosteric sites and each of the plurality of chemical compounds.
This step reads on a mathematical concept of calculating binding energy between a target and ligand compound and is therefore an abstract idea.
Quantifying each of a plurality of conformations of the target molecule while bound to the chemical compound and not bound.
This step reads on a mental process of counting conformations or quantitatively assessing features of a bound or unbound target, which can be performed by the human mind or with math, and is therefore an abstract idea.
Ranking the chemical compounds based on achieving a desired effect.
This step reads on a mental process analysis step of ordering or “ranking” that can be performed by the human mind and is therefore an abstract idea.
Selecting a subset of top ranking chemical compounds comprising potential allosteric modulators for the target compound.
This step reads on a mental process and is therefore an abstract idea.
Dependent claims 2-5, 8-10 and 12-19 are also drawn to describing the information being analyzed or further abstract idea steps and are therefore judicial exceptions. Claims 5, 6, 17 and 19 are drawn to quasi-anharmonic analysis, principle component analysis, normal mode analysis and time-averaged normal coordinate analysis which are mathematical concepts and therefore abstract ideas, i.e. judicial exceptions also.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the abstract idea into a practical application. 
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
1. Accessing biophysical and dynamics data for the target molecule, wherein the data is obtained by NMR, X-ray crystallography or additional methods recited in claims 1 and 7.
2. Computational modeling is performed using high-throughput computational docking software. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because biophysical data gathering by the methods of claim 7 is routine, conventional and well understood. Protein binding modeling by high-throughput docking software is also routine, conventional and well understood. At least Narayanan et al. (Archives of Biochemistry and Biophysics, vol. 628 (2017) pgs. 71080) evidence that NMR has long been used to provide insight into structural dynamics of proteins (Abstract).
Other elements of the include the processing device, database, memory and computer readable medium of claims 13 and 20 which are a recitation of generic computer structures that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 7 recite “the biophysical dynamics data.” There is lack of antecedent basis support for this limitation in claims. Claim 1 recites “biophysical and dynamics data,” which is two different types of data. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narayanan et al. in view of Perryman et al.
Narayanan et al. teach accessing NMR and molecular dynamics simulations with Quasi Anharmonic Analysis (QAA) to assess conformational fluctuations when ligands bind to a protein, in particular when the binding occurs at an allosteric site (page 77, col. 1, par. 1; page 77, col. 1, par. 4; and page 77, section 5.2)(i.e. accessing biophysical and dynamics data for a target molecule, analyzing the data to identify potential allosteric sites located remote from a sight of designated activity), as in claims 1, 5-7 and 16-17
Narayanan et al. teach using MD simulations combined with NMR (page 77, col. 1, par. 1) to identify allosteric networks that couple with distal residues (page 77, col. 1, par. 2); NMR and MD data of bound allosteric sites of enzymes is analyzed to study ligand binding which was found to induce enhanced conformational dynamics of residues that interact with the ligand in the thumb loop (i.e. active site) and finger regions of the enzyme (page 78, col. 2, par. 2)(i.e. quantifying a level of energetic coupling between potential allosteric sites and an active site of the target molecule), as in claims 1 and 2. 
Claims 13 and 20 are drawn to a system and computer instructions recite substantially the same limitations as those addressed by Narayanan et al. for claim 1.
Narayanan et al. teach binding allosteric effectors and monitoring enthalpy and entropy changes (page 74, col. 1, par. 2), determining energy states of allosterically bound proteins (page 74, Figure 1B) and how a proper allosteric effector at an optimal allosteric site optimizes the residue network over other allosteric activators (page 74, col. 2, par. 2). Narayanan et al. therefore teach an evaluation and comparison of allosteric sites.
Narayanan et al. do not specifically teach ranking or scoring each of the potentially allosteric sites based on suitability as  a druggable site, selecting an allosteric site having the best ranking, computationally screening a plurality of chemical compounds to determine binding energy between the selected allosteric site(s), computationally modeling the effect of binding, quantifying conformations of the target molecule while bound to the chemical compounds and while not bound, and ranking the chemical compounds, as in claims 1, 13 and 20. 
Narayanan et al. teach NMR and QAA to study conformational changes in wild type and mutated versions of the RNase enzyme when bound to a ligand (page 78, col. 2, par. 2)(i.e. target molecule is a protein and active site is a ligand binding site), as in claim 3.
Narayanan et al. teach chemical shift analysis to study binding of effector molecules to allosteric sites and their influence on active states (page 75, col. 1, par. 2 and col. 2, par. 3), as in claim 4
Narayanan et al. make obvious selecting a target compound for molecule dynamics simulations (page 76, col. 2, par. 2), as in claim 8.
Narayanan et al. teach characterizing conformational sub-states in proteins and enzymes (Abstract) and “scoring” conformational sub-states based on its energy landscape, i.e. the ground state being a more stable state than the excited state (page 74, Figure 1(B)), as in claim 18.
Narayanan et al. teach NMR and QAA to study conformational changes in enzymes enzyme when bound to a ligand (page 78, col. 2, par. 2) which makes obvious claim 19. 
As set forth above Narayanan et al. do not specifically the claim 1 steps of ranking allosteric sites, selecting, computationally screening, computationally modelling, quantifying and ranking chemical compounds, as in claim 1. 
Narayanan et al. also do not teach claims 9-12 and 14-15.
Perryman teach protein-ligand binding (i.e. energetic coupling) against three allosteric sites of HIV integrase enzyme for which drugs that target the enzyme have been produced (page 429, col. 1, par. 1); Perryman teach evaluating binding free energy using AutoDock (page 430, col. 1, par 2)(i.e. which in combination with the teachings of Narayanan, makes obvious ranking or scoring potential allosteric sites based on suitability as a druggable site and quantity of energetic coupling), as in claims 1, 13 and 20.
Perryman teach a library of inhibitors (page 430, col. 2, par. 1) that bind to the LEDGF allosteric site on the IN enzyme but could bind to one or more additional allosteric sites of IN (page 430, col. 1-2, connecting par)(i.e. selecting one or more allosteric sites having the best ranking and computationally screening chemical compounds to determine binding energy), as in claims 1 and 15.
Perryman teach calculating binding free energy in a screening of allosteric site binders (page 430, col. 1, par. 2)(i.e. which makes obvious computationally screening chemical compounds to determine binding free energy and computationally modeling the effect of chemical compounds binding to allosteric sites), as in claim 1. 
Perryman teach inspecting interactions and rankings of known binders to the HIV IN allosteric sites (page 430, col. 2, par. 2)(i.e. raking the chemical compounds based on achieving a desired effect on the conformation of the target), as in claim 1. 
Perryman teach 80 ligand models of small inhibitors (i.e. inhibits activity of target molecule), each in two different structures that are tested to bind to three allosteric sites (page 431-432, connecting par.)(i.e. modeling a derived set of compounds based on strong binding compounds with different functional groups to improve binding on the allosteric sites), as in claims 10 and 12.
Perryman teach using AutoDock to virtually screen allosteric integrase inhibitors (page 429, col. 1-2, connecting par.)(i.e. using a high throughput computational docking software), as in claim 11. 
Perryman teach docking 451 ligands against three allosteric sites, LEDGF, FBP and Y3 (page 435, col. 1, par. 1) and visually inspecting hydrogen binding (i.e. charge) and positioning of side chains (i.e. shape), as in claim 9.
Perryman teach scoring ligands (IN inhibitors) based on visual inspection to predict the best binders to the LEDGF allosteric site (page 435, col. 1, par. 2)(i.e. identify chemical compounds capable of binding to a ranked allosteric site to modify enzyme activity), as in claim 14.
Perryman teach presenting the top ranking compounds (Table 1) in a user interface, as in claim 20. 
Both Narayanan et al. and Perryman teach using a computer for computer simulations; Perryman teaches the Protein Data Bank (page 430, col. 2, par. 3)(i.e. a system comprising a processing device, database and memory), as in claim 13.
The computer simulations of proteins taught by both Narayanan et al. and Perryman also make obvious an input at a user interface of a computing device of selecting a target enzyme, as in claim 20. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the NMR and Quasi Anharmonic Analysis to analyze energy states of allosteric sites as taught by Narayanan et al. with the method of Perryman et al. who teach determining the best compound binders to three ranked allosteric sites on a protein.  Perryman et al. provide motivation by teaching that allosteric binders (i.e. effectors) can serve as inhibitors and can be used for drug discovery (page 429, Abstract) and understanding HIV drug resistance (page 430, col. 1, par. 2).  One of skill in the art would have had a reasonable expectation of success at combining the teachings of Narayanan et al. and Perryman et al. because both teach computational modeling to evaluate the effect of allosteric site binding on protein activity such as energy and conformational state. 
Additional Noted Prior Art
Kern et al. US 2017/0356024 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635